Exhibit 10.100
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Originally Effective February 13, 2007
First Amendment Effective March 1, 2008
Second Amendment and Restatement Effective October 31, 2008
Third Amendment and Restatement Effective May 18, 2009
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between
Gen-Probe Incorporated, a Delaware corporation with offices at 10210 Genetic
Center Drive, San Diego, California 92121 (“Gen-Probe”), and Carl W. Hull (the
“Executive”).
          The parties hereto agree as follows:

1.  
Amendment and Restatement of Employment Agreement. The Employment Agreement
between Gen-Probe and Executive dated February 12, 2007, as previously amended
as of March 1, 2008 and October 31, 2008, is hereby amended and restated as set
forth herein as of May 18, 2009 (the “Amendment Effective Date”).
  2.  
Term of Employment. This Agreement shall be immediately effective. This
Agreement, and Executive’s employment hereunder, shall be for a term of three
years from May 18, 2009. At any time during the term of this Agreement, either
party may terminate this Agreement, and Executive’s employment, in accordance
with the provision of Sections 7 and 8 of this Agreement.
  3.  
Position and Duties. The Executive shall serve as President and Chief Operating
Officer of Gen-Probe until May 18, 2009, on which date the Executive shall be
appointed as President and Chief Executive Officer of Gen-Probe. The Executive
shall have responsibilities and authority commensurate with his position. The
Board of Directors may from time to time particularly specify the Executive’s
duties and authority. The Executive shall not engage in or perform duties for
any other persons or entities that interfere with the performance of his duties
hereunder. Executive’s participation on the board of directors of any “for
profit” organization will be subject to approval by the Board of Directors of
Gen-Probe.
  4.  
Salary, Bonus and Benefits.

  (a)  
Salary. Commencing May 18, 2009, Gen-Probe shall pay Executive an annual base
salary of $635,000. Executive’s base salary may be increased by the Compensation
Committee of the Board, subject to the terms of this Agreement and consistent
with the Executive’s performance and Gen-Probe’s policy regarding adjustments in
officer compensation established from time to time by the Compensation
Committee. The base salary shall not be decreased during the term of this
Agreement.

1



--------------------------------------------------------------------------------



 



  (b)  
Bonus. In addition, at the discretion of the Compensation Committee, the
Executive will be awarded incentive compensation, in the form of a cash bonus
for each fiscal year during his employment, based upon performance. Executive’s
target bonus shall be seventy-five percent (75%) of his base salary; however,
the actual bonus shall be set at the discretion of the Compensation Committee,
subject to the terms of such bonus plans as Gen-Probe may adopt from
time-to-time.
    (c)  
Stock Options/Restricted Stock. In addition, Executive may be awarded stock
options, restricted stock awards and other equity compensation awards by
Gen-Probe’s Compensation Committee, with such terms and conditions as the
Compensation Committee may determine in its sole discretion.
    (d)  
Life Insurance. Gen-Probe will obtain and pay for a term life insurance policy
providing for payment of $1,000,000 in benefits to the Executive’s designated
beneficiaries should the Executive die during the term of this Agreement. This
policy shall be in addition to any coverage provided by Gen-Probe’s group life
insurance plan pursuant to subsection (g), below.
    (e)  
Disability Insurance. Gen-Probe will obtain and pay for a long-term disability
insurance policy providing for payment at a rate of no less than $200,000 per
annum to Executive should Executive suffer a long-term disability during the
term of this Agreement. This policy shall be in addition to any coverage
provided by Gen-Probe’s group disability insurance plan pursuant to subsection
(g), below.
    (f)  
AD& D Insurance. Gen-Probe will obtain and pay for an AD&D insurance policy
providing for a benefit to Executive (or his beneficiaries) of $400,000
(airplane) or $200,000 (automobile or walking) should Executive suffer
accidental death or accidental disability during the term of this Agreement.
    (g)  
Other Benefits. The Executive shall be entitled to participate in the employee
benefit programs (including but not limited to medical, dental, life and
disability insurance, 401(k) retirement plan, and vacation program), as adopted
and maintained by Gen-Probe. Gen-Probe shall reimburse the Executive for
reasonable attorney’s fees incurred in connection with this Agreement, in an
amount not in excess of $5,000. The Executive may receive such other and
additional benefits as the Compensation Committee or Board may determine from
time to time in its sole discretion.

5.  
Expense Reimbursement. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by him in
performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of, and in the
service of Gen-Probe; provided, that such expenses are incurred and accounted
for in accordance with the policies and procedures established by Gen-Probe. To
the extent that reimbursements made pursuant to this Agreement, including under
Section 8(c), are subject to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), (a) the reimbursement shall be
made no later than December 31 of the calendar year following the year in which
the expense was incurred, (b) the amount of expenses reimbursed in

2



--------------------------------------------------------------------------------



 



   
one year shall not affect the amount eligible for reimbursement in any
subsequent year, and (c) the Executive’s right to reimbursement under this
Section 5 will not be subject to liquidation or exchange for another benefit.
  6.  
Indemnification. Gen-Probe shall indemnify the Executive to the maximum extent
permitted by law, by the by-laws of Gen-Probe and by the Indemnification
Agreement dated February 13, 2007, between the Executive and Gen-Probe, as it
may be amended (the “Indemnification Agreement”), if the Executive is made a
party, or threatened to be made a party, to any threatened or pending legal
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that the Executive is or was an officer,
director or employee of Gen-Probe or any subsidiary or affiliate thereof, in
which capacity the Executive is or was serving at Gen-Probe’s request, against
reasonable expenses (including reasonable attorneys’ fees), judgments, fines and
settlement payments incurred by him in connection with such action, suit or
proceeding.
  7.  
Termination. The Executive may terminate his employment hereunder at any time,
with or without Good Reason (as defined below) upon written notice to Gen-Probe.
If Executive contends that Good Reason exists for his termination, such notice
shall specifically and expressly state the grounds which he contends constitute
Good Reason. Gen-Probe may terminate the Executive’s employment hereunder at any
time, subject to the terms of this Agreement, with or without Cause (as defined
below) upon written notice to the Executive. If this Agreement is terminated,
all compensation and benefits other than severance benefits described in
Section 8 below, to the extent applicable, shall immediately cease, except that
the Executive will be entitled, through the date of termination, to payment of
his salary and benefits under Gen-Probe benefit programs and plans in accordance
with their terms.
     
As used in this Agreement, “Good Reason” shall mean any of the following events
that are not consented to in writing by the Executive: (i) the removal of the
Executive from his position as President and Chief Executive Officer; (ii) a
substantial and material diminution in the Executive’s duties and
responsibilities hereunder; (iii) a reduction of the Executive’s base salary or
target bonus percentage by 10% or greater; (iv) the location of the Executive’s
assignment on behalf of Gen-Probe is moved to a location more than 30 miles from
its present location; (v) the failure of Gen-Probe to obtain a satisfactory
agreement from any successor to Gen-Probe to assume and agree to perform this
Agreement; or (vi) a material breach by Gen-Probe of its obligations under this
Agreement after notice in writing from the Executive within 30 days of the
occurrence of the applicable event and a reasonable opportunity over a 30-day
period for Gen-Probe to cure or substantially mitigate any material adverse
effect of such breach and provided that the Executive’s termination occurs
within six (6) months following the date of occurrence of the applicable event.
The Executive’s consent to any event which would otherwise constitute Good
Reason shall be conclusively presumed if the Executive does not exercise his
rights to terminate this Agreement for Good Reason under this section within six
(6) months of notice of the event.
     
As used in this Agreement, “Cause” shall mean any of the following events:
(i) any act of gross or willful misconduct, fraud, misappropriation, dishonesty,
embezzlement or

3



--------------------------------------------------------------------------------



 



   
similar conduct on the part of Executive; (ii) the Executive’s conviction of a
felony or any crime involving moral turpitude (which conviction, due to the
passage of time or otherwise, is not subject to further appeal); (iii) the
Executive’s misuse or abuse of alcohol, drugs or controlled substances and
failure to seek and comply with appropriate treatment; (iv) willful and
continued failure by the Executive to substantially perform his duties under
this Agreement (other than any failure resulting from disability or from
termination by the Executive for Good Reason) as determined by a majority of the
Board after written demand from the Board of Directors for substantial
performance is delivered to the Executive, and the Executive fails to resume
substantial performance of his duties on a continuous basis within 30 days of
such notice; (v) the death of the Executive; or (vi) the Executive becoming
disabled such that he is not able to perform his usual duties for Gen-Probe for
a period in excess of six (6) consecutive calendar months.
  8.  
Severance Benefits in Certain Events. If Gen-Probe terminates the Executive’s
employment for reasons other than Cause, or if the Executive terminates his
employment for Good Reason, and such termination constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”), the Executive shall be entitled to receive the
following severance benefits:

  (a)  
Salary.
       
(i)     Unless the Executive’s termination under this Section 8 occurs within
eighteen (18) months after a Change in Control (as defined below), the Executive
shall continue to receive his base salary, at the rate in effect at the time of
his termination of employment, in monthly installments following termination and
continuing for an aggregate period of twenty-four (24) months (the “Salary
Continuation Period”), except that any and all payments that would otherwise
have been made before the sixtieth (60th) day after the date of Executive’s
Separation from Service (the “First Payment Date”) shall be made on the First
Payment Date.
       
(ii)     If the Executive’s termination under this Section 8 occurs in
connection with a Change in Control, then the Executive shall receive a lump sum
payment as described in this Section 8(a)(ii).

  a.  
If the termination occurs within the six (6) months prior to a Change in
Control, the amount of the lump sum payment pursuant to this Section 8(a)(ii)
shall be equal to twelve (12) months’ base salary (and shall be in addition to
the twenty-four (24) month installment payments described in Section 8(a)(i));

4



--------------------------------------------------------------------------------



 



  b.  
If the termination occurs within eighteen (18) months after a Change in Control,
the amount of the lump sum payment pursuant to this Section 8(a)(ii) shall be
equal to thirty-six (36) months’ base salary (and shall be in lieu of any
payment under Section 8(a)(i)).

     
The lump sum payment will be payable on the date that is the later of (A) five
(5) days after the Change in Control, or (B) sixty (60) days after the date of
the Separation from Service.
       
For purposes of this Agreement, “Change in Control” shall have the meaning set
forth on Attachment “1” to this Agreement (hereby incorporated by reference). A
termination shall be “in connection with” a Change in Control if the termination
occurs within the period six (6) months prior to or eighteen (18) months after a
Change in Control (and in the event that the termination occurs during the six
(6) months prior to a Change in Control, subject to the consummation of the
Change in Control).
    (b)  
Bonus. The Executive shall be entitled to receive a pro rata portion of the
Bonus Agreement Amount (as defined on Attachment “1” to this Agreement) for the
year in which his employment terminates and this amount shall be paid in a lump
sum on the First Payment Date. Unless the Executive’s termination under this
Section 8 occurs within eighteen (18) months after a Change in Control, the
Executive shall be entitled to receive, in addition to the salary payments
described in subsection (a)(i) above and the pro rata Bonus Agreement Amount
payment described in the first sentence of this subsection (b), an amount equal
to two times the Executive’s Bonus Agreement Amount for the year of the
termination (which shall be paid in the same manner as and on the same schedule
as the salary compensation paid under subsection (a)(i) above). If the
termination under this Section 8 occurs in connection with a Change in Control,
then the Executive shall be entitled to receive, in addition to the salary
payments described in subsection (a)(ii) above and the pro rata Bonus Agreement
Amount payment described in the first sentence of this subsection (b), an amount
equal to three times the Executive’s Bonus Agreement Amount for the year of the
termination (or one times the Executive’s Bonus Agreement Amount for the year of
the termination if the termination occurs within the six (6) months prior to a
Change in Control, which shall be in addition to the payments described in
subsection (a)(ii) above)); the Bonus Agreement Amount payment pursuant to this
sentence shall be paid in a lump sum at the same time as the salary compensation
paid under subsection (a)(ii) above.
    (c)  
Health Care and Life Insurance Coverage. Continued health care coverage under
Gen-Probe’s medical plan will be provided, without charge, to the Executive and
his eligible dependents until the earlier of (i) one (1) year following the
termination date or (ii) the first date that the Executive is covered under
another employer’s health benefit program providing substantially the same or
better benefit options to the Executive without exclusion for any pre-existing
medical condition. The period of time medical coverage continues under this

5



--------------------------------------------------------------------------------



 



     
agreement will be counted as coverage time under COBRA. Gen-Probe will pay the
premium for continued life insurance coverage, if any, that the Executive may
have elected under Gen-Probe’s Life Insurance and Supplemental Life Insurance
plan, subject to payment by the Executive of the portion of such premium not
contributed by Gen-Probe under such plan, during the Salary Continuation Period.
    (d)  
Outplacement Services. Gen-Probe agrees to provide Executive with outplacement
services during the first six months of the Salary Continuation Period at a
level not lower than the services provided to senior officers of Gen-Probe prior
to the Amendment Effective Date.
    (e)  
Tax Matters. All compensation described in this Agreement will be subject to
Gen-Probe’s collection of all applicable federal, state and local income and
employment withholding taxes.
    (f)  
Release of Claims. Gen-Probe’s obligation to make the payments and provide the
benefits hereunder shall be conditioned upon (i) Executive’s execution and
delivery to the Company of a release of all claims that he then may have other
than claims under Section 6 or the Indemnification Agreement, in standard form
and content, within fifty (50) days following the Executive’s Separation from
Service and (ii) such release shall not have been revoked by the Executive
within any period permitted under applicable law. The release shall be mutual
and shall also be signed on behalf of Gen-Probe.
    (g)  
Section 409A of the Internal Revenue Code and Specified Employees.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by Gen-Probe at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service or (ii) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
8(g) shall be paid in a lump sum to Executive (or the Executive’s estate or
beneficiaries), and any remaining payments due under the Agreement shall be paid
as otherwise provided herein. For purposes of Section 409A of the Code,
Executive’s right to receive the payments of compensation pursuant to the
Agreement shall be treated as a right to receive a series of separate payments
and accordingly, each payment shall at all times be considered a separate and
distinct payment.

6



--------------------------------------------------------------------------------



 



9.  
Treatment of Change in Control Payments.

  (a)  
Determination of Payments. If it is determined that any payment or distribution
of any type to the Executive or for his benefit by Gen-Probe, any of its
affiliates, any person who acquires ownership or effective control of Gen-Probe
or ownership of a substantial portion of Gen-Probe’s assets (within the meaning
of section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations thereunder) or any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Payments”), would be subject to the excise tax imposed by
section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax and any such interest or penalties are collectively
referred to as the “Excise Tax”), and if the Safe Harbor Amount (as defined
below) is greater than the Taxed Amount (as defined below), then such Payments
shall be reduced to the Safe Harbor Amount. The “Safe Harbor Amount” shall be
the largest portion of the Payments that would result in no portion of the
Payments being subject to the Excise Tax. The “Taxed Amount” is the total amount
of the Payments (prior to any reduction above), notwithstanding that all of some
portion of the Payments made be subject to the Excise Tax. Solely for the
purpose of comparing which of the Safe Harbor Amount and the Taxed Amount is
greater, the determination of each such amount, shall be made on an after-tax
basis, taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax, all of which shall be computed at the
highest applicable marginal rate. If a reduction of the Payments to the Safe
Harbor Amount is necessary, then the reduction shall occur in a manner necessary
to provide Executive with the greatest economic benefit. If more than one manner
of reduction of the Payments necessary to arrive at the Safe Harbor Amount
yields the greatest economic benefit to Executive, the components of the
Payments shall be reduced pro rata.
    (b)  
Determination by Accounting Firm. All determinations and calculations required
to be made under this Section 9 shall be made by an independent accounting firm
selected by Executive from among the largest four (4) accounting firms in the
United States (the “Accounting Firm”). The Accounting Firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within five (5) calendar
days after the date on which Executive’s right to any of the Total Payments is
triggered (if requested at that time by the Company or the Executive) or such
other time as reasonably requested by the Company or the Executive. If the
Accounting Firm determines that no Excise Tax is payable with respect to any of
the Total Payments, either before or after the application of the Reduced
Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such Total Payments. Any good faith determinations of the Accounting
Firm made hereunder shall be binding upon the Company and the Executive, absent
manifest error. The Company shall bear the reasonable fees and costs

7



--------------------------------------------------------------------------------



 



     
payable to the Accounting Firm with respect to the determinations by the
Accounting Firm required to be made hereunder.

10.  
Miscellaneous.

  (a)  
Arbitration. Executive and Gen-Probe agree that any and all claims or disputes
that in any way relate to or arise out of Executive’s employment with Gen-Probe
or the termination of such employment (including but not limited to claims under
this Agreement or any other contract, tort claims, and statutory claims of
employment discrimination, retaliation or harassment) shall be resolved
exclusively through final and binding arbitration in San Diego, California.
Executive and Gen-Probe waive any rights to a jury trial in connection with such
claims or disputes. The costs of the arbitration, including the fees of the
arbitrator, shall be borne exclusively by Gen-Probe. Any such arbitration shall
take place in San Diego, California and shall be conducted by a single neutral
arbitrator who shall be a retired federal or state judge, to be appointed by the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”) in accordance with JAMS
rules. The applicable procedural rules of JAMS shall govern the arbitration. The
arbitrator’s decision shall be delivered in writing and shall disclose the
essential findings and conclusion on which the arbitrator’s decision is based.
The parties shall be permitted to conduct adequate discovery to allow for a full
and fair exploration of the issues in dispute in the arbitration proceeding. The
arbitrator may grant any relief which otherwise would have been available to the
parties in a court proceeding. The decision and award of the arbitrator shall be
final and binding, and judgment upon the arbitrator’s award may be entered by
any court of competent jurisdiction.
    (b)  
Governing Law. This Agreement shall be construed and enforced in accordance with
and be governed by the laws of the State of California.
    (c)  
Entire Agreement. This Agreement and the Indemnification Agreement and all
outstanding equity award agreements issued to the Executive set forth the entire
agreement and understanding between the Executive and Gen-Probe on the subject
matter hereof, and supersede any other negotiations, agreements, understandings,
oral agreements, representations and past or future practices, whether written
or oral, on the subject matter hereof. No provision of this Agreement may be
amended, supplemented, modified, cancelled, or discharged unless such amendment,
supplement, modification, cancellation or discharge is agreed to, in writing,
signed by the Executive and a duly authorized officer of Gen-Probe (other than
the Executive); and no provisions hereof may be waived, except in writing, so
signed by or on behalf of the party granting such waiver.
    (d)  
Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
    (e)  
Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be

8



--------------------------------------------------------------------------------



 



     
deemed to have duly given when personally delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:
Carl W. Hull
[Intentionally Omitted]
With a copy to:
Carl W. Hull
President and Chief Executive Officer
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121
If to Gen-Probe:
Senior Vice President, Human Resources
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121
With a copy to:
General Counsel
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121

  (f)  
Successors. Gen-Probe will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all the
business and/or assets of Gen-Probe, by agreement in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Gen-Probe would be
required to perform it if no such succession had taken place. This Agreement and
all rights under the Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the party’s personal or legal representatives,
executors, administrators, heirs, and successors.

9



--------------------------------------------------------------------------------



 



(g)  
No Right to Continued Employment. Nothing herein shall be construed as giving
the Executive any rights to continued employment with Gen-Probe, and Gen-Probe
shall continue to have the right to terminate the Executive’s employment at any
time, with or without cause, subject to the provisions of this Agreement.

          In witness whereof, the parties have executed this Agreement as of the
Amendment Effective Date.

              Executive:   Gen-Probe Incorporated:
   
 
           
 
           
 
           
/s/ Carl W. Hull
  By  
/s/ Diana De Walt
   
 
            Carl W. Hull   Diana De Walt         Senior Vice President, Human
Resources
   
 
           
 
           
 
           
 
  By  
/s/ R. William Bowen
   
 
                R. William Bowen
        Senior Vice President and General Counsel
   

10



--------------------------------------------------------------------------------



 



ATTACHMENT “1”
DEFINITION OF “CHANGE IN CONTROL”
“Change in Control” shall mean a change in ownership or control of Gen-Probe
effected through any of the following transactions:
           (a)     any person or related group of persons (other than Gen-Probe
or a person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, Gen-Probe) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of Gen-Probe’s outstanding securities by means of
any transaction or series of transactions; or
           (b)     the replacement of a majority of the members of the Board
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election; or
           (c)     the consummation of a merger or consolidation of Gen-Probe
with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of Gen-Probe
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or another entity) fifty percent (50%) or more of the combined
voting power of the voting securities of Gen-Probe or such surviving entity
outstanding immediately after such merger or consolidation; or
           (d)     the sale or disposition by Gen-Probe of all or substantially
all of Gen-Probe’s assets.
DEFINITION OF “BONUS AGREEMENT AMOUNT”
“Bonus Agreement Amount” shall mean the greater of (i) $475,000 or (ii) the
highest annual bonus paid to the Executive under Section 4(b) for the three
(3) year period ending prior to the year in which the Executive’s Separation
from Service occurs.

 